Landis, P. J.,
The plaintiff filed her statement in the above case, in which she alleged that she “claims of the defendant the sum of Eighty Dollars ($80), with interest from Oct. 29, 1921, for plaintiff loaned to the defendant on Dec. 25,1919, the sum of Thirty Dollars ($30), and on March 7, 1920, the sum of Fifty Dollars ($50), both of which sums the defendant promised to repay to the plaintiff.” On Dec. 9, 1922, the defendant moved to strike off the statement because it was nowhere set forth therein whether the contract sued upon was verbal or in writing.
Section 9 of the Practice Act of May 14, 1915, P. L. 483, provides that “in actions on contract it (the statement) shall state whether the contract was oral or in writing.” In Philadelphia Gear Co. v. The Climax Machine Co., 36 Lane. Law Rev. 271, this court held that, in an action for the price of goods sold, the statement must set forth whether the contract was oral or written, and that the question is properly raised by a motion to strike off the same. See, also, Zullinger v. Grebe, 33 Lanc. Law Rev. 401, 26 Dist. R. 483; Sorrick v. Scheetz, 33 Lanc. Law Rev. 401, 27 Dist. R. 750, and other cases.
It was, however, also decided that defects which were merely informalities and not harmful to the defendant might be amended: Encore Hosiery Co. v. York Knitting Co., 36 Lanc. Law Rev. 273. Therefore, as the objection raised is not a matter of substance, we will permit the plaintiff to amend her statement to cover the same, if she does so within ten days, and if she does not, the statement will be stricken off.
From George Ross Eshleman, Lancaster, Pa.